REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Campbell Reference: As close prior art, the examiner cites Campbell et al. (US 2007/0088414 A1), which was cited previously in the prosecution history of the instant application.
Campbell et al. (hereafter referred to as Campbell) is drawn to intradermal delivery of biologically active agents, as of Campbell, title and abstract. In one embodiment, Campbell teaches the following method, as of paragraph 0273, reproduced in part below.

    PNG
    media_image1.png
    361
    400
    media_image1.png
    Greyscale

The method of the above-reproduced paragraph differs from the claimed method for at least the following reasons. First, the active agent containing particles in the above-reproduced method is administered intradermally; in contrast, the instant claims require that the active agent containing particles be administered intravenously. 
There would have been no motivation for the skilled artisan to have modified the method of Campbell to have used intravenous administration instead of intradermal administration. This is because Campbell teaches specific benefits with intradermal administration that would not have been available with other forms of administration. For example, Campbell teaches the following in paragraph 0032.

As used herein, delivery to the intradermal compartment or intradermally delivered is intended to mean administration of a biologically active agent into the dermis in such a manner that the agent readily reaches the richly vascularized papillary dermis and is rapidly absorbed into lymphatic vessels.

As such, the skilled artisan would not have been motivated to have altered the method of Campbell to have used intravenous administration instead of intradermal administration because intravenous administration would have resulted in the active agent being taken up by a vein instead of by lymphatic vessels.
The examiner cites Ponlot (https://www.technoflex.net/en/news/flexmag/flexmag-14/4-injection-methods-4-levels-of-action/ accessed 14 March 2022, 2 printed pages), which provides a diagram showing the differences between different injection methods. 

    PNG
    media_image2.png
    386
    947
    media_image2.png
    Greyscale

The above-reproduced diagram shows that different modes of injection reach different body tissue; and as such, may have been expected to have had different therapeutic effects or reached different parts of the body.
Lanza Reference: As an additional relevant reference which has been previously cited, the examiner cites Lanza et al. (US 2008/0193372 A1). Lanza et al. (hereafter referred to as Lanza) is drawn to delivery of a targeted composition along with a decoy, as of Lanza, title and abstract. Lanza teaches the following method, as of page 8, claim 1 of Lanza, with the relevant part of the claim reproduced below, with text added by the examiner in brackets.

A method to deliver a desired agent selectively to a target site in a subject, which method comprises administering, substantially simultaneously, to said subject: 
(1) an active composition of targeted particulate vehicles wherein said vehicles are coupled to a ligand that binds specifically to its cognate at the target site and wherein said vehicles comprise, or are themselves, the agent to be delivered; and 
(2) an inactive carrier [i.e. decoy particles] which comprises particulate vehicles which lack said binding ligand and which optionally lack said agent


Lanza differs from the claimed invention because of at least the following reasons. 
Lanza does not teach the required time period of more than 5 minutes to about 72 hours difference between the active agent and the biocompatible nanoparticle. In contrast, Lanza teaches administering the active agent and decoy simultaneously, as of the abstract of Lanza.
 Lanza also differs from the claimed invention because Lanza teaches a positive charge, as of paragraph 0041, whereas the instantly recited particles are negatively charged in that the claims require a negative zeta potential. 
Lanza teaches injection in paragraph 0076, but does not teach intravenous injection of either the decoy or the active agent.
Lanza appears to be drawn to administration of an imaging agent rather than administration of a therapeutic agent.
There is no evidence that Lanza teaches that compound of interest (i.e. active agent) maintains its therapeutic benefit with reduced toxicity, or increases its therapeutic benefit with equivalent or reduced toxicity when compared to therapeutic benefit and toxicity induced by the standard therapeutic dose of the active agent, as required by the instant claims. This is 
Abra Reference: As an additional relevant reference, the examiner cites Abra et al. (Research Communications in Chemical Pathology and Pharmacology, Vol. 29(2), 1980, pages 349-360), which was previously cited in the file record. Abra et al. (hereafter referred to as Abra) is drawn to administering empty liposomes prior to administering liposomes comprising radioactive inulin, as of Abra, page 349, title and abstract. As such, Abra teaches administering empty liposomes and liposomes comprising a model active agent. Nevertheless, Abra differs from the claimed invention because Abra does not teach the required particle size and zeta potential. The sizes taught by Abra are larger than the claimed size, and Abra is silent with respect to the zeta potential.
Information Related to both Lanza and Abra - Toxicity: Additionally, as best understood by the examiner, neither Lanza, Abra, nor their combination teach that compound of interest (i.e. active agent) maintains its therapeutic benefit with reduced toxicity, or increases its therapeutic benefit with equivalent or reduced toxicity when compared to therapeutic benefit and toxicity induced by the standard therapeutic dose of the active agent, as required by the instant claims. Applicant addresses this in applicant’s response on 14 May 2021, specifically as of page 9, middle paragraph on page, reproduced below.

    PNG
    media_image3.png
    523
    649
    media_image3.png
    Greyscale

The arguments in this paragraph appear to support the position that there would have been no evidence that administering empty (i.e. decoy) particles for reticuloendothelial blockade would necessarily have resulted in reduced toxicity. This is at least because administration of empty (i.e. decoy) particles, while likely reducing toxicity to the liver, would have also likely increased toxicity to the spleen, and possibly to other bodily organs due to longer presence in the bloodstream.
The examiner further notes applicant’s arguments regarding the teachings of Abra in applicant’s response on 14 May 2021. The examiner does not disagree that based upon the teachings of Abra, conducting reticuloendothelial blockade with empty 
A) There is no evidence that removal of the active agent through the spleen instead of the liver would inherently have resulted in reduced toxicity, as there could have been potential adverse effects to the spleen; and
B) There is no evidence that increasing the time that the active agent spends in the bloodstream (e.g. with decoy particles) would have necessarily resulted in increased therapeutic benefit with equivalent toxicity as compared to a method without decoy particles.
The fact that a certain result or characteristic (e.g. decreased toxicity) may occur or be present in the prior art (the method of administering empty decoy particles with particles comprising an active agent for reticuloendothelial blockade) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). As such, the fact that reduced toxicity or increased therapeutic effectiveness with reduced or 
35 U.S.C. 112(f) Does Not Apply: The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a step of intravenously administering a pharmaceutical compound of interest and a distinct step of intravenously administering a biocompatible nanoparticle to a subject in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

The examiner clarifies that the decision not to interpret the claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is commensurate with how the instant claims were examined by the examiner throughout prosecution. This statement is being included in the reasons for allowance merely to clarify that this is how the claims were interpreted during examination, and does not represent a change of position by the examiner regarding claim interpretation.
Markush Language: The Markush-type language recited by various dependent claims such as claims 4 and 13-15 appears to be acceptable. Treatment of claims reciting alternatives is not governed by the particular format (of claim language) used. See MPEP 2173.05(h)(I), second paragraph and 2117(I), second paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 14 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application serial number 16/550,342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 14 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,765,632;
US Patent 10,391,058; and
US Patent 10,413,509
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612